Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

Status of Claims
This action is in response to applicant arguments filled on05/03/2021 application for 16/282556.
Claims 1-20 are currently pending and have been examined.
Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 16, 17, and 20 have been amended. 

Detailed Action

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhoble (US 2011/0119075 A1).

In claim 1, Dhoble teaches a computer-implemented system for providing a personalized presentation, 
comprising: 
a presentation data store configured to store one or more data structures associated with a personalized treatment presentation for a client in connection with a therapeutic treatment of a symptom of the client (Para. 95 wherein personalizing display of media based on patient medical history records is taught)
wherein the one or more data structures include client data, media data, and template data (Para. 95 and Fig. 1), 
wherein the client data includes scheduling information for at least one 
activity associated with the client (Para. 127 wherein an interactive scheduling system is taught), 

wherein each template record of the plurality of template records identifies a plurality of media elements and a configuration in which the media elements of the plurality of media elements are to be presented to the client (Para. 95 wherein customizing medial to a patient is taught), 
wherein the configuration of media elements represents the scheduling information for the at least one activity (Para. 95 and 128 wherein media prescriptions and/or other patient management interactive experiences to provide for the users is taught); 
a generation engine configured to generate a treatment presentation for the client based on data stored in the presentation data store (Para. 95 and 128), 
wherein the treatment presentation is designed to alert the client of the at least one activity identified by the client data (Para. 95, 128, and 133), 
wherein the treatment presentation comprises a presentation of media identified by and configured according to the particular template record associated with the at least one activity (Para. 95, 128, and 133),
 wherein the presentation is transmitted to a client device for display of the treatment presentation (Para. 95, 128, and 133); and
a treatment evaluation engine configured to receive data comprising feedback indicating an effectiveness of the treatment presentation in connection with the treatment of the symptom and to update at least one of an audio or a visual element of 
wherein the updated treatment presentation is transmitted to the client device for display of the updated treatment presentation (Para. 96, 131, and 152); and

As per claim 2, Dhobe teaches the system of claim 1, wherein the media elements representing the scheduling information for the at least one activity include image content and text content (Para. 127). 

As per claim 3, Dhobe teaches the system of claim 1, wherein the one or more data structures is accessed and updated by a third party in order to generate the personalized treatment presentation (Fig. 1 and Para. 132-133). 
 
As per claim 4, Dhobe teaches the system of claim 1, wherein the client device is a tablet device, wherein the tablet device accesses the media elements for the treatment presentation wirelessly (Para. 141). 
 
As per claim 5, Dhobe teaches the system of claim 1, wherein the client device is a desktop computer, a laptop computer, a tablet computer, a mobile phone, a smart phone, or a television (Para. 141). 
 
As per claim 6, Dhobe teaches the system of claim 1, further comprising a data acquisition engine, wherein the data acquisition engine is configured to provide one or more graphical user interfaces to a client caregiver, a client informant, or a presentation designer/adjuster to capture data for storage in the presentation data store (Para. 31 and 35). 
 
As per claim 7, Dhobe  teaches the system of claim 1, further comprising a presentation evaluation engine, wherein the presentation evaluation engine is configured to adjust the treatment presentation after the treatment presentation has 

Claims 8-14 recite substantially similar limitations as seen in claims 1-7 and hence are rejected for similar rationale as noted above. 

Claim Objections
Claim 15-20 includes subject matter that is free of prior art. Claim 15 teaches updating the treatment presentation in response to a weather or news metric to increase efficacy of the treatment presentation in treating the symptom. The prior art fails to teach this limitation. 

Response to Arguments
Applicant's arguments with respect to the art rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/           Primary Examiner, Art Unit 3686